Citation Nr: 1032383	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  05-41 248	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 through 
October 1969, with an additional period of active duty for 
training in April 1988 to May 1988.  This appeal comes before the 
Board of Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board remanded the appeal for 
additional development in October 2008.

In June 2006, the Veteran stated that his posttraumatic stress 
disorder had become worse.  This may be a claim for an increase.  
The issue has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its Remand, the Board ordered that the Veteran be afforded a 
VA examination.  He attended that examination in March 2009.  
While the examiner did discuss the available service treatment 
records in reaching a negative opinion, he failed to discuss the 
Veteran's lay statements explaining that his knee problems began 
in service.  The Veteran can attest to factual matters of which 
he had first-hand knowledge, such as knee trouble in service, 
even if he did not seek medical treatment. See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).   Lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a lay person is competent to identify the medical 
condition (noting that sometimes the lay person will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
While the Veteran's testimony isn't sufficient evidence upon 
which to grant service connection, it should still be discussed 
by a VA examiner.  

Furthermore, the examiner also failed to discuss a November 2005 
opinion from the Veteran's private provider which links the 
Veteran's current knee disorder to service.  Once VA has provided 
a VA examination, it is required to provide an adequate one, 
regardless of whether it was legally obligated to provide an 
examination in the first place.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  If a VA examination is inadequate, the Board must 
remand the case.  A medical examination report must contain not 
only clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  On remand, an addendum to the March 2009 
opinion must be obtained.

Also in its October 2008 Remand, the Board ordered the RO to 
obtain the Veteran's service treatment records.  The claims file 
shows that a letter requesting the Veteran's records was sent to 
the National Personnel Records Center (NPRC) in December 2009.  
That same month, the NPRC replied and stated that requests for 
records must be initiated through the Personnel Information 
Exchange System (PIES).  No follow-up request was every submitted 
through PIES.  In addition, in March 2010 a request for records 
was sent to the National Guard.  No response was received and no 
follow-up request was sent.  38 U.S.C.A. § 5103A(b)(3) requires 
that VA continue any attempts to get federal records "until the 
records are obtained unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile."  This requirement has not been met, and 
additional efforts to obtain service treatment records and other 
records from service must be made.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service 
records from the NPRC by making a request via 
PIES.  Evidence of attempts to obtain these 
records should be associated with the claims 
file.  Do not associate duplicate records 
with the claims file.

2.  Attempt to obtain the Veteran's complete 
service records from National Guard by filing 
additional follow-up requests.  Evidence of 
attempts to obtain these records should be 
associated with the claims file.  Do not 
associate duplicate records with the claims 
file.

3.  Obtain an addendum to the March 2009 VA 
examination on the nature and etiology of the 
Veteran's bilateral knee disorder.  The 
entire claims file must be made available to 
the VA examiner.  Pertinent documents should 
be reviewed, particularly the November 2005 
opinion of the Veteran's private provider and 
the statements of the Veteran.  Advise the 
examiner that the Veteran is competent to 
report his own symptoms in service.  The 
examiner should discuss the Veteran's 
statements and the private provider's opinion 
and then offer an opinion as to whether at 
least as likely as not the Veteran's 
bilateral knee disorder is related to 
service.  If necessary to form an opinion, 
schedule the Veteran for another VA 
examination.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

4.  Review the VA examination and addendum 
opinion and take any steps necessary to 
assure the addendum's adequacy.  

5.  After completing the above action, the 
claims should be readjudicated.  If the 
claims remain denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

